Name: Council Regulation (EEC) No 2943/88 of 23 September 1988 extending the provisional anti-dumping duty on imports of serial impact dot matrix printers originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 9 . 88 No L 264/56 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2943/88 of 23 September 1988 extending the provisional anti-dumping duty on imports of serial impact dot matrix printers originating in Japan THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (*), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas : By Regulation (EEC) No 1418/88 (2), the Commission imposed a provisional anti-dumping duty on imports of serial impact dot matrix printers originating in Japan ; The examination of the facts has not yet been completed and the Commission has informed the Japanese exporters concerned of its intention to propose one extension of the period of validity of the provisional duty for a further period not exceeding two months ; Exporters representing a significant percentage of the trade involved did not object, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on imports of serial impact dot matrix printers originating in Japan, imposed by Regulation {EEC) No 1418/88 , is hereby extended for a period not exceeding two months. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Subject to Article 11 of Regulation (EEC) No 2423/88 and to any other decision taken by the Council , it shall apply until the entry into force of definitive measures adopted by the Council, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 September 1988 . For the Council The President Y. POTTAKIS (') OJ No L 209, 2. 8 . 1988 , p . 1 . (4 OJ No L 130, 26. 5 . 1988 , p. 12.